Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 12/01/2021. 
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 01/13/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4. Claims 1-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Qama et al (US 20190128702 A1).
Regarding independent claim 1, Qama et al (US 20190128702 A1) teaches, An Eddy current sensor device (figure 1B, paragraph [0040]), comprising: a sender member emitting a magnetic field (transmitter 106, figure 1B) ; a central position sensing member including a pair of central sense coils each being formed by a plurality of turns ( FIG. 1B illustrates the arrangement of sensor receive coils (RX) 104 within transmit coil (TX) 106. As illustrated in FIG. 1B, sensor 
    PNG
    media_image1.png
    529
    448
    media_image1.png
    Greyscale
receive coils 104 includes a sine wave oriented coil RXSIN 112 and a cosine oriented signal coil RXCOS 110. Sine wave oriented coil RXSIN 112 includes sine loops 114, 116, and 118 where coil 112 is wound in in-phase or anti-phase directions, here depicted as clockwise or counter clockwise depictions, to result in the production of voltages in the loop of opposite sign as a result of the presence of electro-magnetic field 108. As is illustrated, the wiring of sine wave oriented coil 112 provides a clockwise rotation in loops 114 and 118 resulting in a nominally positive voltage and a counterclockwise rotation in loop 116 resulting in nominally negative voltages. Similarly, cosine oriented coil 110 may include a first loop 120 with a clockwise orientation and a second loop 122 with a counterclockwise orientation FIG. 1B illustrates a possible electromotive force reference direction, as indicated by the arrows, that is consistent with the magnetic fields produced by transmitter coil 106 as illustrated in FIG. 1A. As one skilled in the art will recognize, the orientations may be interpreted otherwise.; and an edge position sensing member including a pair of edge sense coils each being formed by a plurality of turns (Figure 1B, paragraph [0039], [0043] In FIG. 1B, metallic target 124 is located at a first location. In this example, FIG. 1B and FIGS. 2A, 2B, and 2C depict operation of a linear position locator system. The principle of operation is the same in both linear and circular locators. In the discussion below, the position is given in relation to the construction of cosine oriented coil 110 and sine oriented coil 112 by providing the angular relations with respect to the sine operation of sine oriented coil 112 which results from the position of the leading edge of metallic target 124 and coils 110 and 112. The actual position of metallic target 124 in such a system can be derived from the angular position as measured by the output voltages of receive coils 104 and the topology of receive coils 110 and 112. Furthermore, as illustrated in FIG. 1B, the topology of coil 110 and the topology of coil 112 are coordinated to provide indication of the location of metallic target 124). 

Regarding dependent claim 2, Qama et al (US 20190128702 A1) teaches the sensor device of claim 1.
Qama et al further teaches, the central position sensing member outputs a central position signal dependent on a linear displacement of a boundary of a conductive element, and the edge position sensing member outputs an edge position signal dependent on the linear displacement of the boundary of the conductive element (paragraph [0043]).

Regarding dependent claim 3, Qama et al (US 20190128702 A1) teaches the sensor device of claim 2.
Qama et al further teaches, wherein the turns of each central sense coil are arranged side by side along a linear axis in the sensing plane to cover a measurement range (figures 1A, 1B,, 2A-2C, 2E paragraphs [0039]-[0043]).

Regarding dependent claim 4, Qama et al (US 20190128702 A1) teaches the sensor device of claim 3.
Qama et al further teaches, wherein the turns of each edge sense coil are arranged side by side along the linear axis in the sensing plane (figures 1A, 1B,, 2A-2C, 2E paragraphs [0039]-[0043]).

Regarding dependent claim 5, Qama et al (US 20190128702 A1) teaches the sensor device of claim 4.
Qama et al further teaches, wherein a number of turns of each of the central sense coils and the edge sense coils is odd (paragraph [0038], In general, there can be any number of receiver coils, however, for ease of discussion, a system with two receiver coils is discussed below, please also see paragraph [0088] for teachings about multiple loop coils and stacked design on PCB and connected through Vias).

Regarding dependent claim 6, Qama et al (US 20190128702 A1) teaches the sensor device of claim 4.
Qama et al further teaches, wherein a diameter of end turns of the edge sense coils along the linear axis is smaller than a diameter of end turns of the central sense coils along the linear axis (figures 1B and 3B, please see diameter of coils 110 and 112).

Regarding dependent claim 7, Qama et al (US 20190128702 A1) teaches the sensor device of claim 4.
Qama et al further teaches, wherein a number of turns of at least one of the edge sense coils (element 112, figure 1B) is greater than a number of turns of at least one of the central sense coils (element 110, figure 1B).

Regarding dependent claim 8, Qama et al (US 20190128702 A1) teaches the sensor device of claim 4.
Qama et al further teaches, wherein each sense coil of a pair of sense coils shapes an area, the pair of sense coils being at least one of the pair of central sense coils and the pair of edge sense coils, the both areas delimited by one pair of sense coils being only partly overlapping in a sensing plane (figures 1B, 3B).

Regarding dependent claim 9, Qama et al (US 20190128702 A1) teaches the sensor device of claim 8.
Qama et al further teaches, wherein the both areas delimited by the pair of sense coils are congruent with each other when shifted along the linear axis (figures 1B, 3B).

Regarding dependent claim 10, Qama et al (US 20190128702 A1) teaches the sensor device of claim 8.
Qama et al further teaches, wherein the shape of the area of each of the pair of sense coils resembles one periodic function in a direction perpendicular to the linear axis (figure 1B, paragraph [0039]).

Regarding dependent claim 11, Qama et al (US 20190128702 A1) teaches the sensor device of claim 10.
Qama et al further teaches, wherein the measurement range is at least equal to twice a period of the periodic function (figure 2E, paragraph [0051]).

Regarding dependent claim 12, Qama et al (US 20190128702 A1) teaches the sensor device of claim 11.
Qama et al further teaches, wherein each area delimited by the pair of sense coils are shifted by half of the period of the periodic function along the linear axis (figures 1B, 3B).

Regarding dependent claim 13, Qama et al (US 20190128702 A1) teaches the sensor device of claim 4.
Qama et al further teaches, wherein the central position sensing member and the edge position sensing member overlap in at least one of the direction along the linear axis and the direction perpendicular to the linear axis the sensing plane (figures 8A, 8B, paragraph [0087]).

Regarding dependent claim 14, Qama et al (US 20190128702 A1) teaches the sensor device of claim 1.
Qama et al further teaches, wherein abutting turns of a sense coil are wound in opposite directions, the sense coil being at least one of the central sense coils and the edge sense coils (figure 1B, paragraph [0039]).

Regarding dependent claim 15, Qama et al (US 20190128702 A1) teaches the sensor device of claim 1.
Qama et al further teaches, wherein the number of turns of each of the central sense coils is three (figure 1B, element 112).

Regarding dependent claim 16, Qama et al (US 20190128702 A1) teaches the sensor device of claim 1.
Qama et al further teaches, wherein the number of turns of each of the edge sense coils is nine (paragraph [0088] multiple loops and Vias through PCB).

Regarding dependent claim 17, Qama et al (US 20190128702 A1) teaches the sensor device of claim 1.
Qama et al further teaches, wherein the number of turns of the edge sense coil and the number of turns of the central sense coils are co-prime (figure 1B).

Regarding dependent claim 18, Qama et al (US 20190128702 A1) teaches the sensor device of claim 1.
Qama et al further teaches, wherein at least one of the sender member or at least one of the central sense coils and the edge sense coils lie in a plane (figure 4A, paragraph [0063]).

Regarding dependent claim 19, Qama et al (US 20190128702 A1) teaches the sensor device of claim 1.
Qama et al further teaches, wherein at least one of the central sense coils or the edge sense coils comprises a conductive path defined on a printed circuit board (paragraph [0036]).
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over  Qama et al (US 20190128702 A1) and in view of Shank et al (US 20020035423 A)

    PNG
    media_image1.png
    529
    448
    media_image1.png
    Greyscale
Regarding independent claim 20, Qama et al (US 20190128702 A1) teaches, a sender member emitting a magnetic field (transmitter 106, figure 1B); a central position sensing member outputting a central position signal dependent on the linear displacement of the boundary of the conductive element (Figure 1B, paragraphs [0039], [0043]), the central position sensing member including a pair of central sense coils each being formed by a plurality of turns (Figure 1B, paragraphs [0039], [0043]); and an edge position sensing member outputting an edge position signal dependent on the linear displacement of the boundary of the conductive element (Figure 1B, paragraphs [0039], [0043]), the edge position sensing member including a pair of edge sense coils each being formed by a plurality of turns (Figure 1B, paragraphs [0039], [0043]).
Qama et al fails to teach, A sensor assembly, comprising: a non-magnetic and non-conductive sleeve adapted to receive a conductive element; and a sensor device integrated into the sleeve.
Shank et al (US 20020035423 A) teaches, a  Linear Position Sensor (paragraphs [0095], [0096] Referring now to FIGS. 13, 25, and 27 and the illustrative embodiments depicted therein, a non-contact position sensor 210 includes a base portion 216 attached to one portion of a vehicle, such as the portion of a shock absorber 213 attached to the vehicle chassis 214, and a tracking portion 216 which is attached to a portion of the vehicle whose position it is desired to sense, such as the portion 16 of the shock absorber attached to a wheel support assembly 217 
    PNG
    media_image2.png
    260
    924
    media_image2.png
    Greyscale
(FIG. 27). The base and tracking portions 212, 216 are relatively longitudinally movable with respect to each other and are external to the shock absorber 213.The position sensor 210 further includes a housing 220 that supports circuitry 228 (FIG. 17) for generating position indicating signals and transmitting those signals via a cable 222 to a vehicle ride control computer. In a preferred design an electrical connector 629 (FIG. 14) attached to the cable 222 is adapted to engage a mating connector (not shown) for connection to a ride control controller 12 and provides input and output interconnection for the position sensor 210 (paragraph [0097]). The sensor assembly  is incorporated in a common package such as by such as by encapsulation with a suitable encapsulating material that is resistant to various automotive fluids, such as a structural polymer (paragraph [0145]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Qama et al by providing a sensor package made of structural polymer or a suitable encapsulating materials as taught by Shank et al.
One of the ordinary skill in the art would have been motivated to make this  modification such that the sensor package can be utilized for positioning within a shock absorber, or adapted to mounting external to a shock absorber parallel to the direction of its travel;  additionally applicable in sensing the position of portions of an automotive vehicle other than the suspension system and may be applied to non-vehicular uses such as use with machine tools and the like, as taught by Shank et al (paragraph [0149]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858